      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------- X
                                          :
 MELANIE RAYDO and DANIEL LANG,           :
                                          :
                          Plaintiffs,     :           18cv10919 (DLC)
                                          :
                -v-                       :          OPINION AND ORDER
                                          :
 THE CITY OF NEW YORK, NEW YORK CITY      :
 POLICE OFFICER ERIC RODRIGUEZ            :
 individually and in his official         :
 capacity, NEW YORK CITY POLICE OFFICER :
 JOHN DOE #1, individually and in his     :
 official capacity, and NEW YORK CITY     :
 POLICE OFFICERS JOHN AND JANE DOES #2- :
 #10, individually and in their official :
 capacities,                              :
                                          :
                          Defendants.     :
                                          :
 ---------------------------------------- X

APPEARANCES

For the plaintiffs:
Moira Meltzer-Cohen
277 Broadway, Suite 1501
New York, NY 10007

Geoffrey St. Andrew Stewart
139 Fulton Street, Suite 508
New York, NY 10038

Remy Green
Cohen & Green
1639 Centre Street
Suite 216
Ridgewood, NY 11385

For the defendants:
Kaitlin Elizabeth Fitzgibbon
MaryBeth Catherine Allen
New York City Law Department
100 Church Street
New York, NY 10007
      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 2 of 12




DENISE COTE, District Judge:

     This case was dismissed on May 20, 2020, when the

defendants’ motion for summary judgment was granted.          See Raydo

v. City of New York, 2020 WL 2571040, at *1 (S.D.N.Y. May 20,

2020) (the “May Opinion”).     On June 3, plaintiffs moved for

leave to amend the complaint to add New York City police

officers Joseph Vincent and James Shouldis as defendants or in

the alternative to “reinstate” discovery to confirm that Vincent

and Shouldis should be named as defendants.        Familiarity with

the May Opinion is assumed and it is incorporated by reference.

For the following reasons, the June 3 motion is denied.


                               Background

     On November 25, 2015, the two plaintiffs were arrested by

Officers Vincent and Shouldis.      Officer Eric Rodriguez, who was

named as a defendant in the original complaint, first met the

plaintiffs when they were brought to the precinct station house.

Officer Rodriguez executed the arrest paperwork and was listed

as the arresting officer on the arrest reports.         The charges

against the plaintiffs were dismissed after the District

Attorney’s office declined to prosecute either plaintiff.

     Almost three years later, on November 21, 2018, the

plaintiffs filed this § 1983 action.        At the time of filing, the



                                    2
         Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 3 of 12



plaintiffs were represented by attorney Geoffrey St. Andrew

Stewart, who signed the complaint.          The complaint named

Rodriguez, the City of New York and John Doe police officers as

defendants.      Moira Meltzer-Cohen filed a notice of appearance on

behalf of the plaintiffs on April 18, 2019.

     Section 1983 actions like this one are governed by this

district’s Local Civil Rule 83.10 (“Rule”), and the Clerk of

Court reminded the plaintiffs of the Rule when the case was

filed.     The City provided the names of Officers Vincent and

Shouldis to the plaintiffs.        The Rule allows a plaintiff to

amend a complaint to name additional defendants without seeking

permission from the court so long as the amendment is filed

within six weeks after the first defendant files its answer.

The plaintiffs did not file an amended pleading to add Vincent

and Shouldis as defendants at that time or seek leave to do so

at any time before they filed this post-judgment motion. 1

     The mediation required by the Rule was held on July 19,

2019 and was unsuccessful.        Pursuant to the Rule, the parties

were free at that point to complete discovery.            The defendants

deposed the plaintiffs on August 6 and 8.           Ms. Meltzer-Cohen

principally represented the plaintiffs at their depositions,


1 In opposition to the defendants’ motion for summary judgment,
plaintiffs indicated that they intended to seek leave to amend
but did not request leave or submit an amended pleading.

                                       3
        Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 4 of 12



although Mr. Stewart participated in one of the depositions.             At

no point did the plaintiffs seek to depose Rodriguez or anyone

else.

     An Order of April 25, 2019 had scheduled a conference with

the Court for October 25.       At the October 25th conference, Mr.

Stewart represented the plaintiffs.         The parties described the

case to the Court and discussed a schedule for the remainder of

the case.    At no time during that conference did the plaintiffs

seek leave to amend the complaint.         The defendants indicated

that they intended to move for summary judgment.           At the

conference, a schedule was set for that motion to be filed

roughly six weeks following the conference.          At no time during

the conference did the plaintiffs ask for additional time to

complete discovery before the date set for the filing of the

defendants’ summary judgment motion.

     The defendants filed the motion for summary judgment on

December 6, 2019.      The notice of motion sought summary judgment

on all claims.     In their opposition to the motion for summary

judgment, the plaintiffs sought discovery to develop evidence to

support their claim against the City of New York, brought

pursuant to Monell v. Dep’t of Soc. Servs. of City of New York,

436 U.S. 658 (1978) (the “Monell Claim”).          They also sought

discovery to ascertain the identities of the John Doe officers



                                      4
      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 5 of 12



who arrested them and to determine whether Rodriguez was

personally involved in their arrest.        The May Opinion granted

the defendants’ motion.     May Opinion, 2020 WL 2571040, at *1.

The Court declined to exercise supplemental jurisdiction over

the state law claim for negligent hiring.        Id. at *7-8.    The

Clerk of Court entered judgment on May 21, 2020.

     On June 3, the plaintiffs filed the instant motion for

leave to amend their complaint.      The motion became fully

submitted on August 20.


                               Discussion

     Before addressing the merits of the plaintiffs’ motion it

is necessary to identify the legal standard that should be

applied to the motion.     The plaintiffs’ notice of motion seeks

leave to amend their complaint to add the names of two more

defendants, the officers who took them into custody. 2         Their

memorandum in support of their motion, however, seeks relief

pursuant to Rules 60(b) and 54(b) of the Federal Rules of Civil

Procedure.   Plaintiffs also state in their memorandum that they

“move for reconsideration to prevent manifest injustice.”              That

is the legal standard for reconsideration under Rule 59(e), Fed.

R. Civ. P.


2 Plaintiffs’ brief in support of this motion also sought to add
an additional cause of action for evidence fabrication. In
their reply brief, they have withdrawn that request.

                                    5
      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 6 of 12



     Because judgment has been entered, Rule 54(b) does not

govern this application.     See Official Comm. of Unsecured

Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322

F.3d 147, 167 (2d Cir. 2003).      Accordingly, this motion will be

construed as a request for vacatur of the May 21 final judgment

under Rules 59(e) and 60(b), Fed. R. Civ. P.

     “[A] party seeking to file an amended complaint post-

judgment must first have the judgment vacated or set aside

pursuant to Fed. R. Civ. P. 59(e) or 60(b).”        Metzler Inv. Gmbh,

970 F.3d 133, 142 (2d Cir. 2020) (citation omitted) (“Metzler”).

Indeed, “[i]t would be contradictory to entertain a motion to

amend the complaint without a valid basis to vacate the

previously entered judgment.”      Id.   “To hold otherwise would

enable the liberal amendment policy of Rule 15(a) to be employed

in a way that is contrary to the philosophy favoring finality of

judgments and the expeditious termination of litigation.”              Id.

     Rule 59(e) provides that a “motion to alter or amend a

judgment must be filed no later than 28 days after the entry of

the judgment.”   Fed. R. Civ. P. 59(e).      The standard for

granting a motion for reconsideration under Rule 59(e) is

“strict.”   Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).         A court may

grant a Rule 59(e) motion “only when the movant identifies ‘an



                                    6
      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 7 of 12



intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent

manifest injustice.’”    Metzler, 970 F.3d at 142. (quoting Fed.

R. Civ. P. 59(e)) (citation omitted).       It is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”    Analytical Surveys, 684 F.3d at 52

(citation omitted).    The decision to grant or deny the motion

for reconsideration rests within “the sound discretion of the

district court.”    Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009) (citation omitted).

     Rule 60(b) provides relief from a judgment on the following

grounds:

     (1)   mistake, inadvertence, surprise, or excusable
           neglect;

     (2)   newly discovered evidence that, with reasonable
           diligence, could not have been discovered in time
           to move for a new trial under Rule 59(b);

     (3)   fraud (whether previously called intrinsic or
           extrinsic), misrepresentation, or misconduct by
           an opposing party;

     (4)   the judgment is void;

     (5)   the judgment has been satisfied, released, or
           discharged; it is based on an earlier judgment
           that has been reversed or vacated; or applying it
           prospectively is no longer equitable; or

     (6)   any other reason that justifies relief.



                                    7
      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 8 of 12



Fed. R. Civ. P. 60(b).

     Plaintiffs do not appear to argue that clauses (1)-(5) are

relevant. 3   Insofar as the plaintiffs assert that reconsideration

is warranted to prevent a “manifest injustice,” they seem to

invoke Rule 60(b)(6), “a catch-all provision that is properly

invoked only when there are extraordinary circumstances

justifying relief, when the judgment may work an extreme and

undue hardship, and when the asserted grounds for relief are not

recognized in clauses (1)–(5) of the Rule.”        Metzler, 970 F.3d

at 142 (citation omitted).

     Plaintiffs’ motion must be denied, whether assessed under

Rule 60(b)(6) or Rule 59(e).      There has been no manifest

injustice and there are no extraordinary circumstances

justifying the vacatur of the judgment.

     Plaintiffs had ample opportunity to amend their complaint

during the pendency of the action to add the names of the two

officers who placed them into custody.       The City had given them

the names of those two officers before the mediation took place.




3 Had plaintiffs sought vacatur of the judgment for their
counsel’s mistakes under Rule 60(b)(1), that argument would have
failed. The Second Circuit Court of Appeals “has consistently
declined to relieve a client under subsection (1) of the burdens
of a final judgment entered against [them] due to the mistake or
omission of [their] attorney by reason of the latter’s ignorance
of the law or other rules of the court.” Samuels v. N. Telecom,
Inc., 942 F.2d 834, 837 n.2 (2d Cir. 1991).

                                    8
      Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 9 of 12



The plaintiffs did not act then or seek at any time before

confronted with the summary judgment motion to amend the

complaint.    They have failed to show that they acted with

sufficient diligence to vacate the judgment and amend the

complaint.

     The plaintiffs ask that their lack of diligence be excused.

Their request, however, rests entirely on a false assertion.

They contend that their failure to act promptly should be

excused because of the Court’s error.       They contend that the

Court did not hold any conference in this case before the

defendants filed their motion for summary judgment. 4

     The plaintiffs are in error.       On April 25, 2019, shortly

after the defendants answered the complaint, the Court issued an

order scheduling a conference for October 25.        With this advance

notice of the conference date, the parties were in a position to

plan ahead in the event the case was not resolved during the

mediation process mandated by the Rule.

     Mr. Stewart represented the plaintiffs at the October 25

conference.    The Court discussed with counsel what remained to

be done to complete discovery and to prepare the case for trial.


4 The plaintiffs’ assertion in this motion that there was no
conference is surprising since one of the plaintiffs’ lawyers
attended the conference, the conference is reflected in the
docket sheet and in various court orders, and it is discussed in
the May Opinion. See May Opinion, 2020 WL 2571040, at *2.

                                    9
     Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 10 of 12



Defense counsel explained that the defendants intended to file a

motion for summary judgment.     Mr. Stewart made no request at the

conference (or after it) to amend the complaint or to extend the

period for discovery beyond the date set for the filing of the

summary judgment motion.

     Nor is there any reason to vacate the May 21 judgment to

take discovery to confirm that Vincent and Shouldis were the

officers who placed the plaintiffs in custody.        The defendants

have never disputed that fact.     Indeed, that is why defense

counsel disclosed their names to plaintiffs.        Moreover,

plaintiffs had the opportunity to inquire of defense counsel if

there was any confusion about the roles of the disclosed

officers and to pursue the discovery they now request to confirm

the identities.

     In addition to being in error about the existence of the

Rule 16 conference on October 25, plaintiffs’ counsel is also

laboring under a misunderstanding of the Rule. 5       She explains in

her declaration that, “[t]o the best of my knowledge at the




5 Plaintiffs’ counsel provided a declaration with her motion.
Local Civil Rule 6.3 provides that in connection with motions
for reconsideration, “[n]o affidavits shall be filed by any
party unless directed by the Court.” Plaintiffs’ counsel did
not seek permission to file her declaration. Also without prior
approval, plaintiffs’ counsel submitted a second declaration
with the reply memorandum.


                                   10
     Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 11 of 12



time, and my reading of the §1983 plan, there was no time at

which I was allowed to notice depositions prior to the pretrial

conference that was cancelled as a result of the city’s motion

for summary judgment.” 6   As the Rule makes clear, however, the

stay of discovery (beyond that required by the Rule) ends with

the unsuccessful mediation.     It provides: “Unless otherwise

ordered, the discovery stay shall expire at the conclusion of

the mediation or settlement conference.”       And, of course, the

plaintiffs could have made a request at the October 25

conference for even more time for discovery before the

commencement of summary judgment practice but did not.         In any

event, the fact that counsel misunderstood the import of the

Rule does not constitute manifest injustice under Rule 59(e) or

provide a reason to vacate the judgment under Rule 60(b).          Gomez

v. City of New York, 805 F.3d 419, 423 (2d Cir. 2015) (“[C]ourts

are generally reluctant to recognize attorney error as a basis




6 As already explained, the October 25 conference was not
cancelled.

                                   11
     Case 1:18-cv-10919-DLC Document 52 Filed 10/06/20 Page 12 of 12



for relief from an order or judgment.”).

                                 Conclusion

     Plaintiffs’ June 3 motion is denied.

Dated:    New York, New York
          October 6, 2020


                                         __________________________
                                                 DENISE COTE
                                        United States District Judge




                                   12
